PARRISH, Judge,
concurring.
I concur in the result reached by the principal opinion. I further concur in its discussion of all the issues addressed other than its discussion of Point III.
As the principal opinion states, appellant’s claims include his assertion, “[I]f termination is sought against a parent who is not the parent who earlier had been found to be ... neglectful, then the Order conferring jurisdiction and divesting custody from him must contain findings that said parent is either unavailable, unwilling or unable to care for the child.” In addressing that claim, the principal opinion states that an adjudication of neglect in a juvenile court proceeding brought pursuant to § 211.031.1(l)(a),1 when used as a basis for terminating parental rights in a separate action brought for that purpose, is used only to show that “the child has been adjudicated neglected, not ... [that] the parent has been adjudicated neglectful.” Based upon that premise, the principal opinion concludes that the acts of appellant — a parent who did not have custody of the child when neglect occurred — are subject to scrutiny only in conjunction with the juvenile court’s consideration and findings that are required by § 211.447.2(2), i.e., only for purposes of determining what would be in the best interests of the child.
Notwithstanding that an adjudication of neglect is a determination that the child has been neglected, in a proceeding to terminate parental rights, it is a right of a particular parent, in this case appellant, that a juvenile court undertakes to extinguish. The order that adjudicated the child to be neglected was silent as to the culpa*773bility, if any, of appellant, the child’s father. Finding no explicit language in § 211.447.2(2) to the effect that failure to rectify a condition of neglect may be a basis to terminate parental rights of such a parent, I decline to join in the declaration of the principal opinion that so states.
I concur in the assessment that there was sufficient evidence from which the juvenile court could have found abandonment by appellant. I likewise concur in the holding that the juvenile court erred by allowing the attorney for the foster parents to participate in the evidentiary hearing to the extent reflected by the record on appeal, and that the attorney’s involvement tainted the proceedings to an extent that the case must be reversed.

. References to statutes are to RSMo 1986.